Citation Nr: 0312342	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  02-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a 
contusion to the left buttock.

(The issue of entitlement to an increased evaluation for 
residual of shell fragment wounds to the right buttock and 
right upper arm, to include consideration of whether such 
residuals include muscle damage, will be the subject of a 
later Board decision).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  He served in Vietnam and was wounded in action.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In connection with the present appeal, the veteran testified 
at a personal hearing which was chaired by the undersigned 
Veterans Law Judge on November 18, 2002.  A transcript of the 
hearing has been associated with the record on appeal and has 
been provided to the veteran.

With respect to the issue of the veteran's entitlement to an 
increased rating for residuals of shell fragment wounds, the 
Board notes that these have been rated as scars.  At his 
hearing in November 2002, the veteran in essence indicated 
that he believes that there is underlying muscle damage 
caused by these wounds and that this disability should be 
more appropriately rated as a muscle disability.  In order to 
ascertain the existence and extent of any underlying muscle 
damage, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2)].  When 
this development is complete, the Board will provide notice 
of the development as required by Rule of Practice 903.  See 
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903].  After giving notice, and reviewing any 
response to the notice from the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

A current disability of the left buttock caused by a 
contusion injury in service is not supported by competent 
medical evidence.


CONCLUSION OF LAW

Residuals of a contusion injury to the left buttock were not 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of a 
contusion injury to the left buttock.  In substance, he 
contends that he injured his left buttock during service and 
that he experiences residuals thereof, to include a mass in 
the left buttock and pain in that area. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating 
this claim.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the duty-to-notify and duty-to-assist 
provisions relating to the VCAA were set forth specifically 
and in detail in a letter furnished to the veteran in August 
2001.  He was informed as well that he could authorize VA to 
obtain private medical records by completing the appropriate 
form (VA Form 21-4142), copies of which were enclosed with 
the letter.  The record also shows that the veteran was 
informed of the law and regulations generally applicable to 
his claim by statement of the case furnished to him in May 
2002.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that he was clearly notified of the 
evidence necessary to substantiate his claim of service 
connection for the left buttock contusion injury at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.



(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of service connection for the left 
buttock contusion injury, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The record on appeal shows that the veteran was afforded VA 
compensation examination in May 2001.  Following the November 
2002 Central Office hearing before the Board, he submitted a 
medical report from his private physician in January 2003.  
In addition, all known and available service, private and VA 
medical records have been obtained and are associated with 
the claims file.  The veteran does not appear to contend that 
additional evidence that is pertinent to this claim exists 
and needs to be obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  As noted 
above, he testified at a personal hearing held before the 
undersigned Veterans Law Judge in November 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2002).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Analysis

The veteran claims entitlement to service connection for a 
residual disability caused by a contusion injury to the left 
buttock sustained in service in August 1968 while he was 
performing hand-to-hand combat exercises in advanced infantry 
training.  He testified in November 2002 that he continued to 
experience pain and discomfort in the area of the old 
contusion, and the sensation of a small lump in his left 
buttock when he sat down.  He further testified that this 
condition worsened in the years after service, to the point 
that he could no longer sit down to watch television without 
feeling the lump and experiencing discomfort and pain.

As noted above, in order to establish service connection for 
the claimed dental disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The pertinent facts in this case are not in substantial 
dispute.  Service medical records indicate that the veteran 
was treated in August and September 1968 for a contusion-type 
injury sustained in hand-to-hand combat exercises, although 
these records showed that the affected area was his left hip.  
The diagnostic impression made in August 1968 was that he 
sustained a superficial bruise, and the condition was noted 
to be resolving when he was seen for follow-up treatment in 
September 1968.  No further treatment for this injury is 
shown by the balance of the service medical records, to 
include the discharge physical examination conducted in 
January 1970.  

Although the in-service treatment reports identified a left 
"hip" injury, the Board finds that the veteran's testimony 
that he was injured in the left buttock in August 1968 to be 
credible.  Based on these facts, Hickson element (2), in-
service injury, has been met.

Hickson element (1) requires medical evidence of the 
currently claimed disability.  After having carefully 
reviewed the record, and for reasons expressed immediately 
below, the Board finds that the medical evidence does not 
establish the existence of any current residual disability of 
the left buttock as a result of the August 1968 incident.  
Hickson element (1) is therefore not met as to this issue, 
and the veteran's claim fails on that basis.  

Post-service medical records detailing treatment/evaluation 
for the shell fragment wounds, to include VA compensation 
examinations conducted in 1970, 1975, 1982 and 1983, do not 
reflect any complaints or treatment for the left buttock 
contusion injury.  More recently-dated private medical 
records  (in 1993 and 1995) document the veteran's complaints 
of long-standing discomfort in the left buttock.  Those 
reports noted only that the veteran had left buttock 
discomfort; no abnormal clinical findings were identified.  A 
report from Middletown Valley Family Medical, dated December 
15, 1995 specifically indicated that there was no palpable 
abnormality.

Additionally, no specific disability of the left buttock was 
found on the VA muscle disorders examination conducted in May 
2001; the veteran complained of some pain in the bottom of 
his left buttock with sitting, but the clinical examination 
of the left buttock was essentially normal.  Significantly, 
X-rays of the hips and lumbar spine showed some degenerative 
arthritis.  Based on these findings, the examiner diagnosed 
history of contusion of the left buttock and coincidental 
finding of degenerative arthritis of multiple joints 
(including the lumbosacral spine and hips).  The examiner 
opined that the veteran's pain in the left buttock was most 
likely due to degenerative arthritis.

Similar medical findings were made by the veteran's private 
physician, M.D.C., M.D., in December 2002.  Dr. M.D.C. 
indicated that the veteran had probable early degenerative 
joint disease of the right shoulder and degenerative disc 
disease of the L5-S1 and pain in the buttocks which was 
likely secondary to the L5-S1 degenerative disc disease.  Dr. 
M.D.C. added that the degenerative joint disease in the right 
shoulder and the degenerative disc disease at L5-S1 could be 
the result of the injuries described by the veteran as 
military-related.

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of a current 
disability, as shown by the medical evidence in this case, 
the veteran's claim of entitlement to service connection for 
a right foot disability injury may not be granted.  
Degmetich, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).

In this case, the medical evidence discussed above reflects 
only that the veteran has reported pain and discomfort in the 
left buttock, which he has related to the old contusion 
injury sustained in August 1968 while performing hand-to-hand 
combat training exercises.  While there is no question that 
the veteran sustained the training injury as he claims, there 
is simply no evidence of a current, underlying disability in 
the left buttock.  On this point, it is significant that a 
diagnosis by history, or pain alone without an underlying 
disease process, does not constitute a disability for VA 
purposes.  See Sanchez-Benitez, supra.  In this case, all of 
the clinical findings relevant to this claimed disability are 
negative for actual physical abnormalities of the left 
buttock itself.  It appears from this evidence that L5-S1 
disc disease is likely causing pain in the buttocks.  The 
medical evidence in this case therefore suggests that the 
origin of the buttock pain does not stem from any current 
disability of the left buttock that might have been caused by 
the old contusion injury.
 
The Board has no reason whatsoever to doubt that the 
experiences pain which he perceived as emanating from the 
left buttock.  However, although the veteran is competent to 
report on symptoms such as pain, as a lay person without 
medical training , he is not qualified to render medical 
opinions on matters such as diagnosis, and his opinion as to 
the origin of the left buttock pain is entitled to no weight 
of probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

As discussed above, the medical evidence does not reflect a 
diagnosis for a disability of the left buttock - the clinical 
findings made in the 1995 private treatment report as well as 
those noted in the May 2001 VA examination and by the private 
physician in the December 2002 progress notes simply do not 
document a specific disability of the left buttock.

For these reasons, the Board finds that the medical evidence 
does not reflect a current disability of the left buttock, 
which, as noted above, fails Hickson element (1).  The Board 
additionally observes that in the absence of a current 
disability, Hickson element (3), medical nexus, is 
necessarily lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of a 
contusion injury to the left buttock.  The benefits sought on 
appeal with respect to this claim are accordingly denied.

Additional comment

The medical evidence cited above suggests that the veteran 
has some degenerative changes in his lower lumbar spine which 
may be responsible for his pain complaints in the buttocks.    
The veteran's physician indicated in his report of December 
2002 that a relationship may exist between the veteran' 
service and the presently diagnosed degenerative disc disease 
at L5-S1.  The veteran may wish to consider filing a service 
connection claim on that basis.  The Board intimates no 
opinion as to any final outcome of such claim.


ORDER

Service connection for residuals of a contusion injury to the 
left buttock is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

